Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 1 of 12 PageID #: 1




                                                      2:19-cv-00114
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 2 of 12 PageID #: 2
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 3 of 12 PageID #: 3
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 4 of 12 PageID #: 4
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 5 of 12 PageID #: 5
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 6 of 12 PageID #: 6
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 7 of 12 PageID #: 7
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 8 of 12 PageID #: 8
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 9 of 12 PageID #: 9
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 10 of 12 PageID #: 10
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 11 of 12 PageID #: 11
Case 2:19-cv-00114 Document 1 Filed 02/14/19 Page 12 of 12 PageID #: 12
